UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7951



JAMES LEWIS HAMILTON,

                                            Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE, Superintendent

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CA-05-489-2-MU)


Submitted:   April 27, 2006                    Decided: May 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Lewis Hamilton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James Lewis Hamilton seeks to appeal the district court’s

order    dismissing    as    successive     his   28   U.S.C.     §   2254   (2000)

petition. This order is not appealable unless a circuit justice or

judge    issues    a   certificate     of   appealability.            28   U.S.C.    §

2253(c)(1) (2000).         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural ruling by

the   district     court    is   likewise   debatable.       See      Miller-El     v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have   independently       reviewed   the   record    and    conclude    that

Hamilton has not made the requisite showing.               Accordingly, we deny

Hamilton’s motion for a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                           DISMISSED




                                      - 2 -